Case 8:20-cv-00073-VMC-TGW Document 59 Filed 02/05/21 Page 1 of 2 PageID 418




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                            TAMPA DIVISION

 ABDUL REHMAN FARRUKH,

      Plaintiff,                                  Case No: 8:20-cv-00073

 v.

 UNIVERSITY OF SOUTH FLORIDA
 BOARD OF TRUSTEES,

   Defendant,
 ____________________________________/

               MEDIATOR’S NOTICE TO COURT DECLINING
                    COURT-APPOINTED MEDIATION

       Comes now, Gregory P. Holder, with the firm of Zinober Diana &

Monteverde, P.A. and the duly-appointed mediator in this matter pursuant to the

Court’s January 27, 2021, Order referring this case to mediation [Doc 53], hereby

notifies this Court that he must decline to mediate this matter because of the conflict

of interest.


                                         Respectfully submitted,

                                         /s/ Gregory P. Holder
                                         Gregory P. Holder, Esq.
                                         Florida Bar No.
                                         339326 Mediator
                                         610 W. Horatio St.
                                         Tampa, Florida 33606
                                         (813) 773-5106 Fax: (727) 498-8902
                                         email: greg@zinoberdiana.com
Case 8:20-cv-00073-VMC-TGW Document 59 Filed 02/05/21 Page 2 of 2 PageID 419




                           CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that February 5, 2021, I electronically filed the

foregoing document with the United States District Court Electronic Case Filing

system, which will electronically send copies to counsel of record.



                                               /s/ Gregory P. Holder
                                               Gregory P. Holder, Esq.
